 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 1 of 14 PageID #: 257


                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF MISSOURI
                                  NORTHERN DIVISION

JEFFREY L. JOSEPH,                                  )
                                                    )
            Plaintiff,                              )
                                                    )
      vs.                                           )           Case No. 2:19-CV-22 AGF
                                                    )
CRAIG WHEELER, et al.,                              )
                                                    )
            Defendants.                             )


                                 MEMORANDUM AND ORDER

        This matter is before the Court on defendants’ Motion to Dismiss.                ECF No. 18.

Defendants argue that plaintiff’s Amended Complaint is subject to dismissal under Federal Rule

of Civil Procedure 12(b)(6) for failure to state a claim upon which relief may be granted and

because defendants are entitled to qualified immunity. In addition, to the extent that plaintiff is

alleging 42 U.S.C. § 1983 claims based on a theory of respondeat superior, defendants argue that

such claims are impermissible. Self-represented plaintiff has responded to the motion, defendants

have filed a reply, and plaintiff has filed a sur-reply. The matter is now fully briefed for the Court’s

review. For the reasons stated below, the motion will be denied. As such, the defendants should

file an Answer to plaintiff’s Amended Complaint in the time allowed by the Federal Rules.

                                            Background

        Self-represented plaintiff Jeffrey Joseph is an inmate with the Missouri Department of

Corrections (“MDOC”), confined at Moberly Correctional Center (“MCC”).                     During his

incarceration, plaintiff has worked for Missouri Vocational Enterprises (“MVE”) in the metal plant

at MCC. In his Amended Complaint, brought under 42 U.S.C. § 1983 for a violation of his civil

rights, plaintiff names five defendants in both their individual and official capacities: (1) Ryan

Crews (Deputy Division Director of MDOC); (2) Dean Minor (Warden at MCC); (3) Dennis
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 2 of 14 PageID #: 258


Shepard (Director at MVE metal plant); (4) Craig Wheeler (Assistant Director at MVE metal

plant); and (5) Kirt Schmiedeskamp (Supervisor at MVE metal plant). ECF No. 8.

       After review of the Amended Complaint, the Court found that plaintiff adequately stated a

claim for cruel and unusual punishment under the Eighth Amendment against defendants Dennis

Shepard, Craig Wheeler, and Kirt Schmiedeskamp – except to the extent that plaintiff sought

money damages on his official-capacity claims, because such damages are barred by the Eleventh

Amendment. See ECF No. 10. As to defendants Ryan Crews and Dean Minor, and to the extent

plaintiff claimed he received deliberately indifferent medical care under the Eighth Amendment,

the Court found that the amended complaint failed to state a claim upon which relief may be

granted.

           The allegations of plaintiff’s Amended Complaint, relevant to his claims against the three

remaining defendants (who have filed the Motion to Dismiss) are as follows. In July 2018, plaintiff

was injured while working a press-brake machine at the MVE metal plant located at MCC.

According to plaintiff, the machine he was using had to be sprayed with WD-40 because a part

was sticking. At the time, the machine’s hand restraint safety guards had been removed because

they slowed production. Due to the slippery surface caused by the spray, plaintiff’s hand slipped

under the press as it came down. Plaintiff’s left thumb was crushed, resulting in a 90% crush

amputation injury.

       Plaintiff alleges that his Eighth Amendment right to reasonable protection from injury was

violated by defendants when they acted with deliberate indifference to his physical safety.

According to plaintiff, it is common practice at the MVE metal plant that machine safety devices

are not used because they slow production. The hand safety restraint system on the press-brake

machine was intentionally disabled, despite the risk of harm to plaintiff and other workers.

Plaintiff also asserts that supervisors at the metal plant are not familiar with machine operation and



                                                 -2-
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 3 of 14 PageID #: 259


cannot answer questions regarding their use, instead sending workers to seek answers from other

inmates. Plaintiff alleges that he was injured because of a lack of proper training and managerial

oversight. Plaintiff states that there was another injury at the metal plant on the same day as his

injury and argues that these facts established a pattern or practice of a lack of safety training and

unwillingness to follow safety procedures on the part of the defendants.

       Plaintiff alleges that defendant supervisor Kurt Schmiedeskamp is responsible for safety

and instruction at the MVE metal plant and that he failed to provide adequate supervision and

training. According to plaintiff, Schmiedeskamp told plaintiff that the hand restraint system on

the press-brake machine was disabled because it slows production and he warned plaintiff: “just

don’t get your hand caught in there.” Plaintiff asserts that Schmiedeskamp is responsible for the

plant’s unofficial custom of disabling the safety system in violation of safety standards. Plaintiff

states that this deliberate disregard for plaintiff’s safety, in light of Schmiedeskamp’s knowledge

of the risk of potential injury, violated plaintiff’s Eighth Amendment rights.

       Defendant Schmiedeskamp’s direct supervisor is defendant Craig Wheeler, the assistant

director at the MVE metal plant. Wheeler is responsible for the day-to-day operations at the plant

and the training of all plant supervisors and instructors. Plaintiff alleges that Wheeler “as a

supervisor would have been part of a decision to disable/deactivate the hand restraint safety

system,” and therefore he is “an agent in a conspiracy to implement unsafe working conditions.”

Furthermore, according to plaintiff, Wheeler “knowingly approved a[n] unofficial custom of

disabling/deactivating the hand restraint safety system.” Plaintiff asserts that Wheeler has violated

his duty to protect inmate workers and that Wheeler’s actions indicate a “deliberate indifference

to the constitutional rights and safety of the offender workers.” Plaintiff complains that Wheeler

did not order a shutdown of the press-brake machine line after plaintiff’s injury, which resulted in

a similar injury to another worker about ten minutes later. In addition, plaintiff states that he



                                                -3-
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 4 of 14 PageID #: 260


received a 120-day work restriction after his injury but that after only two months off, he was

ordered to work or be fired by Wheeler. Overall, plaintiff claims that Wheeler’s lack of concern

for the unsafe working conditions, in light of the known risks, violated his Eighth Amendment

rights.

          Defendant Dennis Shepard is the director of the MVE metal plant and therefore the

supervisor over defendants Wheeler and Schmiedeskamp. As such, plaintiff asserts that Shepard

is responsible for all operations, training, instruction, and adherence to safety guidelines at the

plant. Plaintiff alleges that Shepard was involved in the decision to disable the hand restraint safety

system and thus he is also “an agent in a conspiracy” in which he “knowingly approved an

unofficial custom of disabling/deactivating the hand restraint safety system.” Like Wheeler,

Shepard’s actions exhibit a failure in his duty to protect and show deliberate indifference in

violation of the Eighth Amendment. Shepard demonstrated this deliberate indifference when he

gave first aid to plaintiff after his thumb injury, but then Shepard did not shut down the press-brake

line, resulting in a similar injury to another worker.

                                         Motion to Dismiss

I.        Arguments of the Parties

          Now before the Court is defendants’ Motion to Dismiss plaintiff’s Amended Complaint

under Federal Rule of Civil Procedure 12(b)(6). ECF No. 18. Defendants argue that they are

entitled to the protection of qualified immunity against plaintiff’s claims. ECF No. 19 at 3-6.

Defendants assert that plaintiff’s Amended Complaint does not articulate allegations that they

violated a clearly established constitutional right at the time of the alleged incident. Id. at 4.

Defendants argue that plaintiff’s Eighth Amendment deliberate indifference claim fails because

plaintiff does not allege facts sufficient to satisfy facial plausibility that they were aware of an

excessive risk of safety created by the press brake machine and that they “could have drawn an



                                                 -4-
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 5 of 14 PageID #: 261


inference that a risk of serious harm exists.” Id. at 4-6. Defendants Wheeler and Shepard also

assert that plaintiff fails to provide facts supporting his conclusion that they were involved in the

decision to disable the hand restraint system. Id. at 5-6. In general, defendants argue that

plaintiff’s allegations are conclusory and lacking in the specificity required to state a claim.

        Defendants’ second argument is basically the same as their underlying argument for

qualified immunity: that Plaintiff’s Amended Complaint fails to state a facially plausible Eighth

Amendment claim of deliberate indifference. ECF No. 19 at 6-13. Defendants assert that plaintiff

does not plead sufficient facts to demonstrate that they had actual knowledge of a substantial risk

to plaintiff’s health and safety. Id. at 8-12. According to defendants, plaintiff only pleads

conclusory allegations without offering support to establish actual knowledge as required under

the standard articulated in Ashcroft v. Iqbal, 556 U.S. 662, 676 (2009). Defendants also argue that

plaintiff does not allege that they possessed the requisite mental state – in that, they did not have a

sufficiently culpable state of mind – to commit a constitutional violation. Id. at 10-12. According

to defendants, plaintiff “never provides a sufficient factual basis to allege … actual knowledge of

the risk” of the press-brake machine and therefore plaintiff fails to state a deliberate indifference

claim. Id. at 11. Defendants assert that plaintiff fails to establish how the decision to disable or

deactivate the safety restraint shows actual knowledge of a substantial risk to plaintiff’s health and

safety. Id. at 12. As to plaintiff’s allegations that Wheeler and Shepard compelled him to work,

defendants argue that plaintiff has not established that defendants had knowledge of any risk of

harm.

        Finally, defendants argue that, to the extent plaintiff is asserting claims based on a theory

of respondeat superior (specifically as to defendants Wheeler and Shepard), such claims are

impermissible under 42 U.S.C. § 1983 because government officials may not be held liable for the

unconstitutional actions of their subordinates. ECF No. 19 at 13-14. Defendants acknowledge



                                                 -5-
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 6 of 14 PageID #: 262


though that there are two exceptions to this rule: when a supervisor is personally involved in the

incident or when the supervisor’s inaction amounts to “tacit authorization.” Id. at 13 (citing

Howard v. Adkison, 887 F.2d 134, 138 (8th Cir. 1989)). Defendants assert that plaintiff cannot

establish tacit authorization here.

       Plaintiff opposes dismissal, arguing that defendants are not entitled to qualified immunity.

ECF No. 28. Plaintiff asserts that any reasonable person would realize the inherently dangerous

nature of disabling the manufacturer’s safety device on a piece of machinery that operates at

“350,000 [pounds] of force.” ECF No. 28 at 4. Plaintiff alleges that the intentional disablement

of a safety restraint indicates bad faith on defendants’ part and that “they knew it was wrong and

did it anyway, without regard for inmate safety.” Id. at 2. Plaintiff restates his allegations that all

three of the defendants had knowledge of the disabling of the restraint system. Plaintiff had a

conversation specifically with Schmiedeskamp about the disablement and was told by

Schmiedeskamp that it was done to “increase production.” Id. Also, Schmiedeskamp’s desk in

the plant faces the press-brake machine, Schmiedeskamp makes periodic rounds through the area

containing the machines, and Schmiedeskamp is an instructor in the press-brake area. Id. at 4-5.

Plaintiff further asserts that security camera footage and previous injury reports (which he will

obtain through discovery) will support his assertion that all three defendants were aware of the

disablement of the machine safety restraint, based on their daily walks through the metal plant

where they spoke with workers on the machines. Id. at 4-6.

       In reply, defendants restate their arguments that the allegations of plaintiff’s Amended

Complaint are inadequate to state a claim, and that they are entitled to the defense of qualified

immunity. ECF No. 29. Defendants assert that plaintiff’s bad faith allegation – that bad faith was

exhibited by intentional disablement of a safety restraint on the press-brake machine – is just a

“bare accusation of malice,” not sufficient to defeat qualified immunity protection. Id. at 2 (citing



                                                 -6-
    Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 7 of 14 PageID #: 263


Harlow v. Fitzgerald, 457 U.S. 800, 816 (1982)). Defendants also argue again that plaintiff has

not provided sufficient facts or evidence to support his claim that defendants had the requisite

knowledge of the safety disablement to act with deliberate indifference. Id. at 3-6.

         Finally, plaintiff filed a sur-reply opposing defendants’ Motion to Dismiss. ECF No. 30.1

Plaintiff states again that he has provided enough facts to state a plausible claim on its face and

that no heightened pleading is required under the Federal Rules. Id. at 6. He alleges that discovery

of accident reports and video camera footage will support his claims, and that he cannot be

expected to have already obtained such evidence at this point in the case. Id. at 6-7. Plaintiff

argues that “[i]f there is evidence that a risk was obvious, a judge or jury can conclude that the

defendants had actual knowledge of it.” Id. at 14.

II.      Legal Standard

         The purpose of a motion to dismiss under Rule 12(b)(6) of the Federal Rules of Civil

Procedure is to test the legal sufficiency of the complaint. To survive a motion to dismiss for

failure to state a claim, a plaintiff’s complaint must contain “sufficient factual matter, accepted as

true, to ‘state a claim to relief that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S. 662, 678

(2009) (quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)). The reviewing court

accepts the plaintiff’s factual allegations as true and draws all reasonable inferences in favor of the

nonmoving party. Torti v. Hoag, 868 F.3d 666, 671 (8th Cir. 2017) (quoting Neubauer v. FedEx

Corp., 849 F.3d 400, 404 (8th Cir. 2017). But “[c]ourts are not bound to accept as true a legal




1
  The Court did not grant plaintiff leave of court to file this sur-reply as required by the Local Rules. See E.D. Mo.
Local Rule 4.01(C) (Stating that after the moving party files a reply memorandum, “[a]dditional memoranda may be
filed by either party only with leave of Court.”). However, plaintiff is self-represented and therefore he is held to a
less stringent standard than attorneys. See Estelle v. Gamble, 429 U.S. 97, 106 (1976). Most of plaintiff’s sur-reply
repeats the same arguments already made, refers to cases not controlling in this circuit, and discusses the irrelevant
topic of defining ‘bodily injury’ based on criminal statutes. Regardless, the Court has considered the arguments in
the sur-reply; however, they were not determinative of the Court’s decision here.


                                                         -7-
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 8 of 14 PageID #: 264


conclusion couched as a factual allegation, and factual allegations must be enough to raise a right

to relief above the speculative level.” Id. (internal quotations and citation omitted).

        In civil rights actions, a complaint should be liberally construed when determining whether

it has stated a cause of action sufficient to survive a motion to dismiss.               Frey v. City of

Herculaneum, 44 F.3d 667, 671 (8th Cir. 1995). The factual allegations of a complaint are

assumed true and construed in favor of the plaintiff, “even if it strikes a savvy judge that actual

proof of those facts is improbable.” Twombly, 550 U.S. at 556. Therefore, a motion to dismiss a

complaint should not be granted unless it appears beyond doubt that the plaintiff can prove no set

of facts which would entitle him to relief. Coleman v. Watt, 40 F.3d 255, 258 (8th Cir. 1994).

                                               Discussion

        As discussed in the Court’s review of plaintiff’s Amended Complaint under 28 U.S.C. §

1915(e)(2)(B), the Court finds that plaintiff has adequately alleged an Eighth Amendment claim

of cruel and unusual punishment against the three defendants to survive dismissal for failure to

state a claim. See ECF No. 10. Assuming the factual allegations of plaintiff’s Amended Complaint

are true and construing them in plaintiff’s favor, plaintiff has stated a claim to relief that is plausible

on its face. Accepting plaintiff’s version of the facts, a reasonable juror could find that, by

intentionally disabling the safety device on a press machine that uses 350,000 pounds of force,

defendants had actual knowledge of a substantial risk of harm to inmates’ safety. Given the

inherent danger of the particular machine in question and the totality of facts alleged by plaintiff

(e.g., lack of training, supervisors’ lack of expertise and referral to other inmates for guidance, a

history of previous injuries, defendants’ prioritization of speed over safety, Schmiedeskamp’s

comment, “just don’t get your hand caught in there”), a reasonable juror conceivably could find

deliberate indifference. In short, the Court cannot say, from plaintiff’s pleadings alone, that

defendants are entitled to the protection of qualified immunity at this stage of the litigation.



                                                   -8-
 Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 9 of 14 PageID #: 265


Finally, the Court finds that plaintiff’s allegations against Wheeler and Shepard are not based on

a theory of respondeat superior and therefore, these claims are not subject to dismissal. For all of

these reasons, defendants’ Motion to Dismiss will be denied.

I.     Failure to State a Claim under Iqbal

       The Eighth Amendment’s prohibition on cruel and unusual punishment, as applied to States

through the Fourteenth Amendment, limits the conditions in which a State may confine convicted

criminals. See Rhodes v. Chapman, 452 U.S. 337 (1981); Estelle, 429 U.S. 97 (1976); Robinson

v. California, 370 U.S. 660 (1962). The Eighth Amendment prohibits prison officials from acting

with deliberate indifference to prisoners’ safety, Bibbs v. Armontrout, 943 F.2d 26, 27 (8th Cir.

1991), and conditions of confinement claims include threats to an inmate’s health and safety.

Irving v. Dormire, 519 F.3d 441, 446 (8th Cir. 2008). Prison work requirements may constitute

cruel and unusual punishment in violation of the Eighth Amendment if “prison officials knowingly

compel convicts to perform physical labor which is beyond their strength, or which constitutes a

danger to their lives or health, or which is unduly painful.” Ray v. Mabry, 556 F.2d 881, 882 (8th

Cir. 1977) (per curiam) (quoting Talley v. Stephens, 247 F.Supp. 683, 687 (E.D. Ark. 1965)); see

also Franklin v. Banks, 979 F.2d 1330, 1332 (8th Cir. 1992).

       To survive dismissal under Rule 12(b)(6), plaintiff’s Amended Complaint “does not need

detailed factual allegations;” instead it need only “state a claim to relief that is plausible on its

face.” Twombly, 550 U.S. at 555, 570. Plaintiff need not plead enough facts to prove he will

ultimately prevail; he need only state a claim for relief under relevant law. A self-represented

complaint “can only be dismissed for failure to state a claim if it appears beyond doubt that the

plaintiff can prove no set of facts in support of his claim which would entitle him to relief.” Estelle

v. Gamble, 429 U.S. 97, 106 (1976) (internal quotations and citations omitted). Such is not the

case here.



                                                 -9-
Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 10 of 14 PageID #: 266


       Plaintiff alleges that the defendants acted with deliberate indifference to his safety when

they intentionally circumvented machine safety devices to increase production speed, in full

knowledge of the danger to the lives and health of inmate workers. Defendants assert that plaintiff

fails to establish how the decision to disable or deactivate the safety restraint shows actual

knowledge of a substantial risk to plaintiff’s health and safety. However, plaintiff need not prove

actual knowledge at this stage of the litigation – he need only allege that defendants had such

knowledge, which plaintiff has done. Also, plaintiff need not provide all evidence at this stage of

the litigation. Plaintiff states that discovery shall reveal the truth of his allegations. Assuming the

factual allegations are true and construing the Amended Complaint in plaintiff’s favor, as

necessary on a motion to dismiss, the Court finds that the allegations are sufficient to state an

Eighth Amendment deliberate indifference claim. The Court cannot say beyond doubt that

plaintiff can prove no set of facts which would entitle him to relief, and therefore dismissal is not

appropriate.

II.    Qualified Immunity

       Qualified immunity protects officials who acted in an objectively reasonable manner,

shielding them from liability when their conduct “does not violate clearly established statutory or

constitutional rights of which a reasonable person would have known.” Harlow v. Fitzgerald, 457

U.S. 800, 818 (1982). To determine whether a defendant is entitled to qualified immunity, courts

consider: (1) whether the facts alleged or shown, construed in the light most favorable to the

plaintiff, establish a violation of a constitutional or statutory right; and (2) whether that right was

so clearly established that a reasonable official would have known that his or her actions were

unlawful. Pearson v. Callahan, 555 U.S. 223, 232 (2009). “[D]efendants seeking dismissal under

Rule 12(b)(6) based on an assertion of qualified immunity must show that they are entitled to




                                                - 10 -
Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 11 of 14 PageID #: 267


qualified immunity on the face of the complaint.” Kulkay v. Roy, 847 F.3d 637, 642 (8th Cir.

2017) (internal citations and quotations omitted).

       Defendants do not assert that the second requirement of qualified immunity has not been

met here. There is no dispute that inmates have an Eighth Amendment right to safe conditions of

confinement. Instead, defendants assert that plaintiff has not established that defendants have

violated this right. Specifically, defendants assert that plaintiff has not alleged facts sufficient to

establish that defendants acted with deliberate indifference towards plaintiff’s safety, because he

has not shown that defendants had actual knowledge of a substantial risk posed to plaintiff’s health

and safety.

        “An official is deliberately indifferent if he or she actually knows of the substantial risk

and fails to respond reasonably to it.” Young v. Selk, 508 F.3d 868, 873 (8th Cir. 2007). In Bibbs

v. Armontraut, the Eighth Circuit affirmed a grant of qualified immunity to prison officials on

similar claims made by a prisoner who had lost portions of multiple fingers working in a prison

license plate manufacturing facility on a machine where the safety guards had been removed. 943

F.2d 26 (8th Cir. 1991). In that case, after “extensive and thorough discovery” in the district court,

the appellate court found that the removal of the safety devices was mere negligence – without

wantonness – and therefore, the deliberate indifference standard was not met. Id. at 27.

       Here, at this early stage of litigation, plaintiff need not prove actual knowledge but only

allege it on the face of the complaint. Plaintiff asserts in his Amended Complaint that the

defendants were all aware of and participated in the decision to disable the hand restraint safety

system on the press-brake machine. Accepting these facts as true, a reasonable juror could find

that, by intentionally deactivating a safety restraint on dangerous heavy machinery, defendants

knew that they were creating a substantial risk to inmates’ safety. Unlike in Bibbs, there has not

yet been extensive discovery in this case, and the Court must accept as true the factual allegations



                                                - 11 -
Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 12 of 14 PageID #: 268


in the pleadings. Viewed in a light favorable to plaintiff, his allegations are sufficient to permit a

jury to find a violation of his Eighth Amendment right to avoid cruel and unusual punishment. See

also Barton v. Taber, 820 F.3d 958, 967 (8th Cir. 2016) (discussing the significance of the highly

deferential motion to dismiss standard at this stage of the proceeding and affirming denial of

qualified immunity in finding allegations in the complaint were sufficient to create an inference

that defendant was deliberately indifferent).

       Furthermore, “[i]n the prison work assignment context, prison officials are deliberately

indifferent when they knowingly compel ‘an inmate to perform labor that is … dangerous to his

or her life or health.’ ” Ambrose v. Young, 474 F.3d 1070, 1075 (8th Cir. 2007) (quoting Sanchez

v. Taggert, 144 F.3d 1154, 1156 (8th Cir. 1998)). Plaintiff alleges that defendants, as the

supervisors of the MVE metal plant, were responsible for the plant’s unofficial custom of disabling

the safety system, in violation of safety standards, in order to speed production. According to

plaintiff, Schmiedeskamp confirmed this fact and just warned plaintiff to keep his hands out of the

way. These allegations could permit a jury to infer that plaintiff was knowingly compelled to work

on the press-brake machine under conditions that were dangerous to his life and health.

       Defendants’ other arguments for qualified immunity also fail. Defendants assert that

plaintiff’s allegation of bad faith intent is not enough to establish a “malicious intention.” See

Harlow, 457 U.S. at 815. However, showing “malicious intention” is only one way to defeat the

defense of qualified immunity. The U.S. Supreme Court has “held that qualified immunity would

be defeated if an official knew or reasonably should have known that the action he took within his

sphere of official responsibility would violate the constitutional rights of the [plaintiff], or if he

took the action with the malicious intention to cause a deprivation of constitutional rights or other

injury.” Id. (internal quotation and citation omitted) (emphasis in original). Here, plaintiff has




                                                - 12 -
Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 13 of 14 PageID #: 269


alleged sufficient facts that defendants knew or reasonably should have known that they actions

would violate plaintiff’s rights.

       Defendants also argue that there is insufficient evidence to draw an inference of substantial

risk of harm.     However, such inference is only necessary where plaintiff is relying on

circumstantial evidence. “To show deliberate indifference via circumstantial evidence, ‘the

official must both be aware of facts from which the inference could be drawn that a substantial

risk of serious harm exists, and he must also draw the inference.’ ” Kulkay, 847 F.3d at 644 (citing

Farmer, 511 U.S. at 837). Here, plaintiff asserts that the evidence will show that defendants had

actual knowledge of a substantial risk of harm. Under the highly deferential pleading standard at

this stage of the litigation, plaintiff’s allegations are sufficient to defeat the defense of qualified

immunity for the three defendants.

III.   Respondeat Superior Theory

       Finally, defendants argue that plaintiff’s respondeat superior claims against defendants

Wheeler and Shepard are impermissible under 42 U.S.C. § 1983 because government officials may

not be held liable for the unconstitutional actions of their subordinates. The Court agrees that

respondeat superior claims are not permissible in a § 1983 action. “A supervisor may not be held

liable under § 1983 for the constitutional violations of a subordinate on a respondeat superior

theory.” Tlamka v. Serrell, 244 F.3d 628, 635 (8th Cir. 2001) (citing Boyd v. Knox, 47 F.3d 966,

968 (8th Cir. 1995)). “Liability under § 1983 requires a causal link to, and direct responsibility

for, the deprivation of rights.” Madewell v. Roberts, 909 F.2d 1203, 1208 (8th Cir. 1990). To be

cognizable under § 1983, a claim must allege that the defendant was personally involved in or

directly responsible for the incidents that deprived the plaintiff of his constitutional rights. Martin

v. Sargent, 780 F.2d 1334, 1338 (8th Cir. 1985).




                                                - 13 -
Case: 2:19-cv-00022-AGF Doc. #: 31 Filed: 05/10/21 Page: 14 of 14 PageID #: 270


          In this case, although defendants Wheeler and Shepard are supervisors at the MVE metal

plant, plaintiff’s claims against them are not based on their supervisory roles. Plaintiff alleges that

Wheeler and Shepard were personally involved in and directly responsible for the violation of his

rights because they were aware of, and participated in, the decision to disable the press-brake

machine safety restraint. As such, plaintiff’s claims against these defendants are not based on a

theory of supervisory liability and therefore, not subject to dismissal as impermissible § 1983

claims.

                                             Conclusion

          For all of the reasons discussed herein, defendants’ Motion to Dismiss will be denied.

Defendants will be directed to file an Answer to plaintiff’s Amended Complaint.

          Accordingly,

          IT IS HEREBY ORDERED that defendants’ Motion to Dismiss [ECF No. 18] is

DENIED.

          IT IS FURTHER ORDERED that defendants shall file an answer to plaintiff’s

Amended Complaint within the time allowed by the Federal Rules of Procedure.

          Dated this 10th day of May 2021.




                                                  AUDREY G. FLEISSIG
                                                  UNITED STATES DISTRICT JUDGE




                                                - 14 -
